[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On December 11, 1998, the plaintiff, Darien Asphalt Paving, Inc. (Darien Asphalt) moved to cite in as party defendant, John. w. Volimer d/b/a Vollmer's Landscaping (Vollmer). This court granted the plaintiff's motion on January 29, 1999. Thereafter, Vollmer moved for reargument, and that motion was granted on February 17, 1999. After reargument, and reconsideration of the plaintiff's original motion to cite in Vollmer, this court finds that the motion to cite in was properly granted in the first instance.
General Statutes § 52-102 governs the joinder of parties. CT Page 7150 Section 52-102 provides:
         Upon motion by any party. . . to a civil action, the person named in the party's motion . . . (1) may be may be made a party by the court if that person has or claims an interest in the controversy, or any part thereof, adverse to the plaintiff, or (2) shall be made a party by the court if that person is necessary for a complete determination or settlement of any question involved therein.
"The decision whether to grant a motion for the addition of a party to pending legal proceedings rests generally in the sound discretion of the trial court." Lettieri v. American SavingsBank, 182 Conn. 1, 13, 437 A.2d 822 (1980). "Factors to be considered include the timeliness of the application, the possibility of prejudice to the other party and whether the applicant's presence will enable the court to make a complete determination of the issues." A. Secondino  Sons, Inc. v.LoRicco, 19 Conn. App. 8, 14, 561 A.2d 142 (1989).
Joinder, pursuant to General Statutes § 52-102, is appropriate in two instances: (1) where joinder is permissive, and (2) where joinder is mandatory. Here, however, the plaintiff has not stated clearly upon which ground for joinder it moves. Rather, the plaintiff seemingly moves for joinder under both prongs of the statute. Nonetheless, as the court finds that the joinder of Vollmer was appropriate under General Statutes §52-102 (1), the permissive joinder provision of the statute, the motion to cite in Vollmer in the first instance was properly granted.
Angela Carol Robinson, Judge Superior Court